CONCURRING OPINION.
ALLEN, J.
In concurring in affirming the judgment herein, I desire to say that I think that the question whether or not plaintiff’s services were actually satisfactory to defendant was one of fact for the jury. If, where such a contract exists, the employer is in fact dissatisfied with the services of the employee and discharges the latter, the jury cannot be permitted to find that the employer ought.to have been satisfied; hut if there is evidence tending to show that in point of fact the employer was at the time satisfied, his later assertions to the contrary, when sued upon the contract, do not conclude the matter.
I think that the plaintiff made out a case for the jury, and I do not regard plaintiff’s first instruction as erroneous. If the jhry found that the services “were to the satisfaction of defendant,” it follows that they found defendant did not discharge plaintiff because of dissatisfaction, hut upon some other ground.